                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION

UNITED STATES OF AMERICA                            :       Criminal No. 3:18-CR-00011
                                                    :
v.                                                  :
                                                    :
JAMES ALEX FIELDS, JR.                              :
                                                    :
____________________________________

                                    RESTITUTION AGREEMENT

            This matter was before the Court for sentencing on June 28, 2019. At sentencing, the

     Court noted that, as part of his plea agreement, the defendant agreed to pay restitution for the entire

     scope of his criminal conduct, but deferred a ruling on the amount of restitution to be ordered.

     Prior to sentencing, and again after sentencing, the United States Attorney’s Office for the Western

     District of Virginia – as represented by the undersigned attorneys and specialists in its Victim

     Witness unit – notified all of the victims and informed them of their rights to seek restitution in

     this matter. After obtaining all the relevant requests and providing discovery to the defense, the

     parties have reached an agreement to resolve the restitution amount to be ordered in this case.

            Pursuant to the plea agreement and 18 U.S.C. § 3663, the defendant has agreed to pay

     restitution to the following victims in the following amounts for harms caused by his criminal

     conduct in this case:

                x    To C.A. (Count 11), restitution in the amount of $ 3,547.04.

                x    To M.A.N. (Count 13), restitution in the amount of $ 2,880.

                x    To C.Y. (Count 21), restitution in the amount of $ 59,973.

                x    To T.W. (Count 23), restitution in the amount of $9,400.

     Based on paragraph 269 of the defendant’s Presentence Report, the parties have no objection to

     the Court’s finding that the defendant has no ability to pay interest.




      Case 3:18-cr-00011-MFU Document 62 1Filed 09/18/19 Page 1 of 3 Pageid#: 556
       Restitution shall be paid to the Clerk of the United States District Court for the Western

District of Virginia, and shall then be distributed to the victims. The United States will provide

information to the Clerk's Office concerning where the disbursements shall be made.

       The Court has adopted the agreement and shall therefore order that the defendant pay the

above-referenced amount of restitution.

       IT IS SO ORDERED.

                                                                          Digitally signed by Michael F. Urbanski

                                                 Michael F. Urbanski
                                                                          DN: cn=Michael F. Urbanski, o=Western District of
                                                                          Virginia, ou=United States District Court,
                                                                          email=mikeu@vawd.uscourts.gov, c=US

                                              _________________________________________
                                                                          Date: 2019.09.17 12:24:02 -04'00'


                                              THE HONORABLE MICHAEL F. URBANSKI
                                              UNITED STATES DISTRICT JUDGE

REVIEWED AND AGREED TO BY:

THOMAS T. CULLEN
UNITED STATES ATTORNEY


_/s/Chris Kavanaugh___________
Chris Kavanaugh
Assistant United States Attorney
Western District of Virginia


_/s/Risa Berkower______________
Risa Berkower
Trial Attorney
United States Department of Justice
Civil Rights Division


_/s/Lisa Lorish_________________
Lisa Lorish
Counsel for Defendant James Fields




 Case 3:18-cr-00011-MFU Document 62 2Filed 09/18/19 Page 2 of 3 Pageid#: 557
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, I electronically filed the foregoing motion

with the Clerk of the Court using CM/ECF system, which will send notification of such filing to

all counsel of record.

                                                    __/s/Christopher R. Kavanaugh__________
                                                    Christopher Kavanaugh, Va. Bar. 73093
                                                    Assistant United States Attorney
                                                    United States Attorney's Office
                                                    255 W. Main Street
                                                    Charlottesville, VA 22902
                                                    434-293-4283
                                                    christopher.kavanaugh@usdoj.gov




 Case 3:18-cr-00011-MFU Document 62 3Filed 09/18/19 Page 3 of 3 Pageid#: 558
